Citation Nr: 1025112	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative herniated nucleus pulposus L5-S1.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active service from November 1973 to September 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in November 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's postoperative herniated nucleus pulposus is 
manifested by forward flexion to 40 degrees with pain throughout; 
the record does not contain any findings of ankylosis or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.50, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a December 2005 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for an 
increased rating.  The letter informed the Veteran what 
information and evidence VA was responsible for obtaining and 
what evidence VA would assist him in obtaining.  This letter 
satisfied the timing requirements set forth in Pelegrini, as it 
was provided prior to the rating decision on appeal.

A March 2006 letter informed the Veteran of how disability 
ratings and effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had several VA examinations.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).
II.  Analysis of Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other 
cases, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims 
for an increased rating on an original claim and an increased 
rating for an established disability, only the specific criteria 
of the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in the 
case before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. Part 4, § 4.40 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. 
§ 4.45 (2009).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Veteran seeks an increased rating for service-connected 
herniated nucleus pulposus.  He asserts that his disability has 
increased in severity.   

An April 1996 rating decision granted entitlement to service 
connection for herniated nucleus pulposus and granted a 10 
percent evaluation.  The 10 percent evaluation was granted 
pursuant to Diagnostic Code 5293, which previously governed 
intervertebral disc syndrome. 

In August 2005, the Veteran submitted a claim for an increased 
rating.  The Board notes that the criteria governing back 
disabilities were revised prior to the receipt of the Veteran's 
claim.   

Effective September 23, 2002, VA amended the criteria for rating 
intervertebral disc syndrome, but continued to evaluate that 
disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA updated the entire section of 
the rating schedule that addresses disabilities of the spine.  
This update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, DC 
5243 now governs ratings of intervertebral disc syndrome.  See 
Fed. Reg. 51,443 (Aug. 27, 2003).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 60 percent 
rating is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, while a 
40 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for Diseases 
and Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine.  Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating Formula 
for Disease and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. 
Reg. 51,443 (Aug. 27, 2003).  

The rating criteria of the General Rating Formula for Diseases 
and Injuries of the Spine provide a 100 percent rating for 
unfavorable ankylosis of the entire spine.  A 50 percent rating 
is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is assignable for 
forward flexion of the thoracolumbar spine 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin of the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note 
(5) (Aug. 27, 2003).

The amended rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can be 
used for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (2).

The fact that the revised criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent rating is 
assignable for incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
A 40 percent rating is assignable for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is assignable 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

In the April 2006 rating decision, the RO granted a 20 percent 
evaluation pursuant to the General Rating Formula.  After a 
careful review of the record, for reasons set forth below, the 
Board finds that a 40 percent rating is warranted throughout the 
appeal period.

The Veteran had a VA examination in November 2005.  The examiner 
reviewed the claims file.  The examination report reflects that 
the Veteran reported daily back pain.  He complained of pain 
going down both legs.  The Veteran reported that he worked in 
security and did not miss work.  There were no incapacitating 
episodes in the last year.

On physical examination, the Veteran walked with a normal gait.  
The Veteran had flexion to 40 degrees and extension of 20 
degrees.  He had left and right lateral flexion of 20 degrees and 
left and right lateral rotation of 20 degrees with mild pain 
noted.  The examiner noted that the Veteran had negative straight 
leg signs.  He had reflexes in the left knee of 1+.  He had no 
reflexes in the right knee, right ankle or left ankle.  The 
examiner noted moderate good and equal extensor hallucis longus 
muscle strength.  The Veteran had decreased pinprick to the right 
and left lateral thighs.

Records from the Methodist Family Health Center, dated in June 
2005, reflect that the Veteran reported persistent low back pain 
and post-surgical syndrome.
An April 2006 rating decision granted service connection for 
neuropathy of the right lower extremity secondary to herniated 
nucleus pulposus L5-S1, postoperative.  This was based upon 
medical records dated in 2005 which noted radiation of pain into 
the right lower extremity and the VA examination which noted pain 
radiating down the legs.

The Board remanded this matter in November 2008 for an additional 
VA examination.  Pursuant to the remand, the Veteran had a VA 
examination in April 2010.   The VA examiner noted that the 
claims file was reviewed.  The examination report reflects that 
the Veteran reported low back pain that radiated into his right 
leg.  The Veteran reported a stabbing pain in his low back and 
stated that his knees give way.  He reported that it was 
difficult rising from a seated position or getting out of bed.  
He reported difficulty entering and exiting vehicles.  The 
Veteran reported that he retired two and a half years prior from 
his position as a security guard because his back prevented him 
from doing the required walking and standing.  The Veteran denied 
incapacitating episodes in the past 12 months.

On physical examination, the examiner noted a normal gait.  The 
Veteran was tender over the sacroiliac joints bilaterally, right 
greater than left.  There was no palpable spasm in the 
paraspinous musculature.  The Veteran had forward flexion to 90 
degrees with stiffness and low back pain throughout.  He had 
extension to 20 degrees, with the same symptoms noted.  Right 
lateral rotation was to 15 degrees and left lateral rotation to 
20 degrees with pain throughout.  

The above evidence reflects that the Veteran's back disability is 
manifested by forward flexion ranging from 40 degrees to 90 
degrees with pain and stiffness noted throughout.    VA examiners 
have indicated that there are no incapacitating episodes due to 
the Veteran's back disability.  There is no evidence of ankylosis 
of the thoracolumbar spine.  
The Board finds that the severity of the Veteran's disability 
more nearly approximates the criteria for a 40 percent rating 
under the General Rating Formula.  In this regard, the Board 
notes that the VA examination findings reflect forward flexion of 
40 degrees with painful motion throughout.  The rating criteria 
provide that a 20 percent rating is assignable for forward 
flexion of the lumbar spine greater than 30 degrees but not 
greater than 60 degrees.  

Under DeLuca, the Board must consider the functional impairment 
associated with the Veteran's disability.  The record reflects 
findings of functional impairment, including interference with 
sitting and standing.  The 2008 VA examination noted functional 
impairments, including difficulty rising from a seated position 
and limitations of walking and standing that impacted his ability 
to perform his former employment as a security guard.   In 
consideration of the functional impairments associated with the 
Veteran's disability,  the Board finds that the Veteran's 
disability more nearly approximates the criteria for a 40 percent 
rating under the General Rating Formula.  A rating in excess of 
40 percent is not assignable, absent evidence of ankylosis of the 
thoracolumbar spine or incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks in a 12 months 
period.    

The Board has also considered whether referral for an 
extraschedular rating is warranted.  In exceptional cases, 
including when a disability causes marked interference with 
employment or requires frequent periods of hospitalization, a 
higher evaluation may be available on an extraschedular basis.  
See 38 C.F.R. 
§ 3.321(b)(2009).  In this case, the Veteran alleges that his 
back disability renders him unable to work.  The Board has 
inferred a claim for total rating based on individual 
unemployability due to service-connected disability (TDIU) has 
referred that claim to the RO for development.  Nonetheless, the 
Veteran has not required  frequent periods of hospitalization for 
this disability, nor are any findings present that are not 
reflected in the 40 percent rating awarded in this decision.





ORDER

A 40 percent evaluation is granted for postoperative herniated 
nucleus pulposus L5-S1, subject to regulations governing the 
payment of monetary benefits



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


